DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
Response to Amendment
	Applicant’s Amendment filed March 2, 2021 has been fully considered and entered.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, which is the most relevant prior art known, does not disclose or render obvious: 
The optical fiber defined by claim 1, comprising n non-uniform modified holes disposed in the cladding matrix at various radial distances from the axial center, n being an integer multiple of 6, the non-uniform modified holes further being disposed in the cladding matrix at approximately sixty degree (600) angle increments from the reference direction, wherein the non-uniform modified holes have  modified properties that differ from the cladding-hole properties, and wherein at least one modified hole has at least one modified property that differs from that of a second modified hole in combination with all of the other limitations of claim 1; or 
The manufacturing process defined by claim 7, comprising the step positioning n non-uniform modified tubes among the capillary tubes, the non-uniform modified tubes having modified properties, n being an integer multiple of 6, the non-uniform modified tubes being positioned at various radial distances from the axial center, the non-uniform modified tubes further being positioned at approximately sixty degree (600) angle increments from the reference direction, and wherein at least one modified hole has at least one modified property that differs from that of a second modified hole in combination with all of the other limitations of claim 7.
Claims 2-6 and 12-14 depend from claim 1, and claims 8-11 and 15-17 depend from claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874